                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                 Case No. 4:21-cr-00103-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
  JOSE OSCAR BAEZ-BEJARANO;                      ORDER
  JORGE SIERRA

         Defendants.


                                  I. INTRODUCTION

       Pending before the Court are Motions to Sever filed by Defendants Jose Oscar Baez-

Bejarano (Dkt. 83) and Jorge Sierra (Dkt. 84). The Government filed Responses opposing

the Motions. Dkts. 88–89. The matter is ripe for the Court’s consideration.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motions without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

the Motions.

                                  II. BACKGROUND

       This case began with Melvin Misael Alcaraz-Valdez and Hector Manuel Rojo-

Leyva’s arrests and post-arrest statements on March 8, 2021. Dkt. 1. In some way, all facets


MEMORANDUM DECISION AND ORDER - 1
of this case stem from the information gleaned from those original statements, ultimately

leading to further indictments. Compare Dkt. 1 with Dkt. 27.

          On April 14, 2021, the Grand Jury issued a six-count indictment charging eight

Defendants in various drug-related offenses. Dkt. 27. Count I alleged that all eight

Defendants engaged in a conspiracy to distribute large quantities of mixed and actual

methamphetamine. Id. at 1–2. Counts II through VI involved possession with intent to

distribute on various dates.1 Id. at 1–4. Baez-Bejarano and Sierra, along with three of their

Codefendants, were only indicted on Count I. Id. at 1–2.

          Baez-Bejarano filed his Motion to Sever on May 7, 2021. Dkt. 83. The Motion is

based on two premises. First, the jury will be unable to compartmentalize the evidence as

it relates to him. Id. at 2. Second, failure to sever will lead to a violation of his Sixth

Amendment rights. Dkt. Id. at 3.

          Sierra filed his Motion to Sever on May 10, 2021. Dkt. 84. He asserts that using

Alcaraz-Valdez’s out-of-court statements incriminating Sierra would deny him of his rights

under the Confrontation Clause and have an undue prejudicial effect on him. Id. at 3–4.

          The Government filed a Response in opposition to Baez-Bejarano’s Motion (Dkt.

88) and Sierra’s Motion (Dkt. 89).2 The Government asserts that Baez-Bejarano and Sierra

are not entitled to severance under Federal Rule of Criminal Procedure 14 because they

have not met their heavy burden of demonstrating undue prejudice. Dkt. 88, at 2–3. The



1
    Alcaraz-Valdez is the only Defendant charged in every count.

2
    The Responses are virtually the same, so only one will be cited.


MEMORANDUM DECISION AND ORDER - 2
Government further argues that Defendants have failed to allege a constitutional violation

warranting this Court to exercise its discretion to sever the Defendants from the rest of the

conspiracy. And, although the Government agrees that some Codefendants’ admissions

implicate Bruton, it contends that all impermissible implications will be remedied by

redacting portions of any Codefendants’ admission that implicates or references Baez-

Bejarano and Sierra.

                                 III. LEGAL STANDARD

       Under Federal Rule of Criminal Procedure 8, a prosecutor may elect to charge

multiple counts and defendants in one trial. The primary justification for joinder is

efficiency. 1A C. Wright & A. Miller, Federal Practice and Procedure § 142 (5th ed. 2021).

Other vital interests served through joinder include judicial economy, reliability, and

consistency. Id. Together, these interests have created “a preference in the federal system

for joint trials of defendants who are indicted together,” for “[j]oint trials play a vital role

in the criminal justice system.” Zafiro v. United States, 506 U.S. 534, 537 (1993).

       Specifically, regarding joinder of defendants, Rule 8(b) provides that “[t]he

indictment … may charge 2 or more defendants if they are alleged to have participated in

the same act or transaction, or in the same series of acts or transactions, constituting an

offense or offenses.” It further states that “[t]he defendants may be charged in one or more

counts together or separately. All defendants need not be charged in each count.” Fed. R.

Crim. P. 8(b). Rule 8(b) balances “the need to avoid the potential prejudice that may result

form joining multiple defendants with the need to attain trial efficiency.” United States v.

Adams, 581 F.2d 193, 197 (9th Cir. 1978).


MEMORANDUM DECISION AND ORDER - 3
        Rule 14 operates in close conjunction with Rule 8 and empowers courts to provide

relief from prejudicial joinder, including ordering separate trials of counts, severing the

defendants’ trial, or providing any other relief that justice requires. Fed. R. Crim. P. 14(a).3

And “once defendants are properly joined under Rule 8(b), courts routinely apply the

presumption that parties who are indicted together should be tried together. Wright &

Miller, supra, § 224.

        Consequently, if defendants were properly joined under Rule 8(b), “a district court

should grant severance under Rule 14 only if there is a serious risk that a joint trial would

compromise a specific trial right of one of the defendants or prevent the jury from making

a reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at 539 (cleaned up).

Naturally then, “the burden is on the defendant to make a strong showing of prejudice to

obtain the relief permitted by Rule 14.” Id.; see also United States v. Hanley, 190 F.3d

1017, 1029 (9th Cir. 1999), superseded on other grounds by U.S.S.G. 2S1.1 (“A criminal

defendant who seeks reversal of a trial court’s denial of a motion to sever bears a heavy

burden.”).

                                         IV. DISCUSSION

    A. Joinder

        The Court first addresses whether joinder of the Defendants was appropriate and,

ultimately, finds that it was.




3
  Additionally, regarding a defendant’s statements, courts can order government attorneys “to deliver to
the court for in camera inspection any defendant’s statement that the government intends to use as
evidence.” Fed. R. Crim. P. 14(b).


MEMORANDUM DECISION AND ORDER - 4
       Federal Rule of Civil Procedure 8(b) permits the Government to join Defendants in

one trial, as long as the counts arise from the same series of acts or transactions constituting

an offense or offenses. Moreover, “all defendants need not be charged in each count.” Fed.

R. Crim. P. 8(b). So, even though all Defendants must have somehow participated in the

series of acts from which the charges arose, Rule 8(b) does not require each Defendant to

have participated in every act or transaction in the alleged series. Wright & Miller, supra,

§ 145. Rule 8 is thus generally treated as a pleading rule, and courts determine the propriety

of joinder based on the allegations in the indictment.

       Although Baez-Bejarano and Sierra have only been charged in the conspiracy count,

the Government appropriately joined the Defendants together in the Indictment. Joint trials

for defendants are the standard. Zafiro, 506 U.S. at 537. And this is even more true for

conspiracy cases. Adams, 581 F.2d at 597 (a conspiracy count provides the necessary link

to satisfy the requirement of Rule 8(b)); Wright & Miller, supra, § 145 (“codefendants

charged with conspiracy should generally be tried together.”). Baez-Bejarano and Sierra

were both charged with conspiracy to distribute illicit drugs, and the other five counts

against their Codefendants directly stem from the alleged conspiracy. So, because of the

strong preference for joinder, especially in conspiracy cases like this, the Court readily

finds that joinder was proper. Having found the Defendants properly joined, the Court turns

its focus to severance.

   B. Severance

        While the lodestar of Rule 8 is efficiency, Rule 14’s telos is mitigating any




MEMORANDUM DECISION AND ORDER - 5
prejudicial effect proper joinder might present.4 Trials involving more than one defendant

naturally create risks for the accused, such as being found guilty by association or the jury

failing to distinguish defendant-specific pieces of evidence. Wright & Miller, supra, § 224.

And “these risks become especially acute in conspiracy cases, where the presence of an

overarching agreement makes joinder proper as a matter of course.” Id. (cleaned up). Even

so, any prejudicial effect joinder might have cannot overcome the preference for a joint

trial unless there is a serious risk of compromising a specific trial right or prevent the jury

from making a reliable decision. Zafiro, 506 U.S. at 539.

        Baez-Bejarano and Sierra both raised two reasons seemingly warranting severance.

First, they allege that the jury may not be able to compartmentalize evidence. Second, they

argue that the potential use of their Codefendants’ statements would upend their Sixth

Amendment rights. The Court is not persuaded by either.

        1. The Jury’s Reliability

        “The ultimate question on whether the jury can make a reliable determination of

guilt is whether the jury was able to compartmentalize the evidence as it relates to separate

defendants.” Wright & Miller, supra, § 224 (cleaned up). Baez-Bejarano and Sierra suggest

for a number of reasons that, unless they are severed from the joint trial, the jury will not

be reliable. Baez-Bejarano specifically argues that he should be severed because he is only




4
 Still, in reviewing a claim for severance, “[s]erious consideration must be given to judicial economy.”
U.S. v. Mikhel, 889 F.3d 1003, 1046 (9th Cir. 2018), cert. denied, 140 S. Ct. 157 (2019).



MEMORANDUM DECISION AND ORDER - 6
charged with one count and has no prior criminal record.5 Dkt. 83, at 2–3. For these reasons,

he believes that a joint-trial jury would impute guilt by implication. Id. Sierra likewise

argues that it is unreasonable to expect any jury to compartmentalize the evidence against

Alcaraz-Valdez from spilling over to prejudice Sierra, even if the jury was given limiting

instructions. Dkt. 84, at 4–6. These arguments have been made before and have been found

wanting.

          Under Zafiro’s austere standard, courts routinely reject severance motions based on

similar claims. Wright & Miller, supra, §224 (collecting cases) (including codefendants

having different levels of culpability; other defendants having a criminal record; hostility

or conflict of interest between the defendants). Although the “antagonistic nature of the co-

defendants’ defenses remains relevant, the party moving to sever often finds it difficult to

succeed merely because the joint trial will feature conflicting defenses.” Id.; see also

United States v. Stinson, 647 F.3d 1196, 1205 (9th Cir. 2011). Moreover, “[t]he mere fact

that evidence may be admissible against one defendant but not against others does not itself

require separate trials, but the fact that the same evidence would be admissible against all

defendants in separate proceedings is routinely used to justify a joint trial.” Id. Nothing in

the Motions persuades the Court to depart for the usual course of action and grant

severance. Severing would be an extreme action in remedying any potential prejudicial

effect.

          Furthermore, severing Defendants is not the sole means the Court can employ to


5
 This is inaccurate. Baez-Bejarano has a prior criminal record. See Idaho v. Baez-Bejarano, CR20-18-
00447 (Feb. 13, 2018).


MEMORANDUM DECISION AND ORDER - 7
mollify Baez-Bejarano and Sierra’s concerns. Rule 14(a) permits the Court to “provide any

other relief that justice requires.” Courts traditionally employ jury instructions to correctly

corral any prejudicial evidence. See, e.g., Zafiro, 506 U.S. at 539 (reasoning that “less

drastic measures, such as limiting instructions, often will suffice to cure any risk of

prejudice.”); see also United States v. Stinson, 647 F.3d 1196, 1205 (9th Cir. 2011)

(“Where the district court uses great diligence in instructing the jury to separate the

evidence, severance is unnecessary because the prejudicial effects of the evidence of

codefendants are neutralized.”). The Court, therefore, will not abandon its “great faith in

the efficacy of cautionary jury instructions to mitigate any prejudice that might arise.”

Wright & Miller, supra, § 224. Severing Baez-Bejarano and Sierra would needlessly cast

doubt on juries—“the heart and lungs of liberty.” John Adams, I Diary and Autobiography

296–99 (ed. L.H. Butterfield et al. 1961) (cleaned up). This is also true regarding Baez-

Bejarano and Sierra’s more meritorious Sixth Amendment arguments.

       2. The Confrontation Clause and Bruton

       Having determined that a joint trial would not prevent a jury from making a reliable

judgment about guilt or innocence, the Court turns to Zafiro’s other consideration: whether

a joint trial would seriously risk compromising a specific trial right. 506 U.S. at 539.

       The Motions asserted, and the Government conceded, that Codefendants have made

specific admissions incriminating Baez-Bejarano and Sierra. See Dkt. 88, at 5. Baez-

Bejarano and Sierra argue that utilizing such statements would violate their Sixth

Amendment rights contained in the Confrontation Clause, as well as the corresponding




MEMORANDUM DECISION AND ORDER - 8
Bruton Rule. The Government agrees, but it believes that any constitutional maladies

caused by those statements can be cured. The Court agrees with the Government.

        Under the Sixth Amendment’s Confrontation Clause, criminal defendants have the

right “to be confronted with witnesses against” them. “A defendant is deprived of his rights

under the Confrontation Clause when his nontestifying codefendant’s confession naming

him as a participant in the crime is introduced at their joint trial, even if the jury is instructed

to consider that confession only against the codefendant.” Richardson v. Marsh, 481 U.S.

200, 201 (1987) (articulating the Bruton Rule); see also United States v. Parks, 285 F.3d

1133, 1138 (9th Cir. 2002).6 However, the Bruton Rule is not violated when “the

confession is redacted to eliminate not only the defendant’s name but any reference to his

or her existence.” Id. at 211.

        At trial, the Government intends to admit any Codefendant’s post-arrest admissions

incriminating himself. Dkt. 88, at 5. And it will also omit any post-arrest statements made

to investigations by a codefendant that identifies or inculpates Baez-Bejarano and Sierra,

or any other Defendant for that matter. Id. at 5–6. Although these procedures presumably

mitigate any Bruton issue, the Government must toe a fine line. By denying this Motion,

the Court is not giving the Government carte blanche.

        Although the Government’s plan has sufficiently satisfied the Court at this juncture,

the Government must vigilantly ensure that its use of any Codefendants’ statements will



6
  It is also important to note that the Bruton Rule only applies “to testimonial out-of-court codefendant
statements.” Lucero v. Holland, 902 F.3d 979, 984 (9th Cir. 2018); see also Crawford v. Washington, 541
U.S. 36, 68 (2004). The statements at issue in this case obviously implicate the Bruton Rule. The key is
whether or not any Bruton rule can be cured.


MEMORANDUM DECISION AND ORDER - 9
not be impermissibly used against Baez-Bejarano, Sierra, or any other Codefendant.

Likewise, the Court has a “continuing duty at all stages of the trial to grant a severance if

prejudice does appear.” Schaffer v. United States, 362 U.S. 511, 516 (1960) (especially if

“charge which originally justified joinder turns out to lack the support of sufficient

evidence.”). And, if the Court becomes unsatisfied with the Government’s preventative

procedures, nothing restrains the Court from severing the Defendants sua sponte. Fed. R.

Crim. P. 14(a).

        To avoid such an outcome, the Government must ensure that omissions and

redactions sufficiently cure any Bruton issues. But “this process can be more complicated

than it sounds.” Wright & Miller, supra, § 225. Simply removing the Defendants’ names

may not be enough. “Redactions that simply replace a name with an obvious blank space

or a word such as ‘deleted’ or a symbol or other similarly obvious indications of alteration

leave statements that so closely resemble Bruton’s unredacted statements that the law must

require the same result.”7 Gray v. Maryland, 523 U.S. 185, 186 (1998) (cleaned up). This

is for three reasons. First, the redaction might not be materially distinguishable from the

unredacted confession, so the jury will “realize that the confession refers specifically to the

defendant.” Gray v. Maryland, 523 U.S. 185, 186 (1998). Second, an obvious deletion

“may well call the jurors’ attention specifically to the removed name.” Id. “By encouraging



7
  See also Wright & Miller, supra, § 245. (“Sometimes removing references to the other defendants will
make the statement incoherent. Other times it can create the false impression that defendant acted alone.
To combat these problems, prosecutors have tried replacing the name of the other, non-speaking defendant
with a letter or symbol, indicating that another person was involved but not implicating the defendant by
name. Even this procedure has risks, however, as it may still highlight the fact that another person was
involved, and the context can make it obvious that codefendant is that person.”).


MEMORANDUM DECISION AND ORDER - 10
the jury to speculate about the reference, the redaction may overemphasize the importance

of the confession’s accusation—once the jurors work out the reference. Id. Third, “Bruton’s

protected statements and statements redacted to leave a blank or some other similarly

obvious alternation, function the same way grammatically: They point directly to, and

accuse, the nonconfessing codefendant.” Id. So, with these potential hazards in mind, the

Government must tread lightly to ensure that any redactions sufficiently protect all

Defendants’ constitutional rights.

       Furthermore, although redactions can solve a Bruton defect, there is not a bright line

delineating an insufficient redaction. See Johnson v. Superintendent Fayette SCI, 949 F.3d

791, 796 (3d Cir. 2020). Instead, “courts take a holistic approach when considering

redacted confessions by viewing the redaction in the context of the entire record. Id.; see

also Wright & Miller, supra, § 225 (“Their validity will depend a great deal on the

details.”). At this juncture, the Court has not viewed the confessions or statements that

require redaction. But, if the Court ends up finding such measures insufficient, the Court

will take further action to ensure that Defendants’ rights are protected. In addition to the

Court proactively safeguarding the Defendants’ constitutional rights at trial, nothing

prevents Baez-Bejarano or Sierra from filing further mitigating motions, such as motions

in limine or proposed jury instructions.

                                     V. CONCLUSION

       In this instance, joinder was inarguably appropriate. Baez-Bejarano and Sierra did

not sufficiently bear their heavy burden of demonstrating prejudicial joinder. The Court

will therefore not sever the Defendants under Rule 14 at this time. That said, the


MEMORANDUM DECISION AND ORDER - 11
Government and Defendants should prudently prepare for trial, ensuring that all

Defendants’ constitutional rights will be upheld.

                                       VI. ORDER

The Court HEREBY ORDERS:

       1. Baez-Bejarano’s (Dkt. 83) and Sierra’s (Dkt. 84) Motions to Sever are DENIED.


                                                    DATED: June 30, 2021


                                                    _________________________
                                                    David C. Nye
                                                    Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
